ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Nov. 09, 2021 has placed the application in condition for allowance.  Claims 1-15 are allowed.
	The claimed invention introduces a danger ranking training method for training a deep neural network for generic and specific object recognition, scene flow prediction, and potential danger areas localization within image sequence related to specific application by a same person tagging the image sequence to capture a level of danger based on how the person reacts to an environment in the image sequence.  A danger pixel and a level of danger of the danger pixel within the image sequence is defined through an end-to-end deep neural network as a sequence of transfer learning of the deep neural network by using one person trained danger tagging method that integrates multiple annotations of the image sequence tagged by the same person in multiple experiences whereas the level of danger for multiple objects within the image sequences is indicated by integrating the person trained danger tagging method on one of the multiple annotations.
The cited references do not teach that a danger pixel and a level of danger of the danger pixel within the image sequence is defined through an end-to-end deep neural network as a sequence of transfer learning of the deep neural network by using one 
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 8, and 12 includes: “determining at least one danger pixel and a level of danger of the at least one danger pixel within an image or an image sequence related to the specific application using an end-to-end deep neural network as a sequence of transfer learning of the four deep neural networks followed by at least one end-to-end top layer using at least one human trained danger tagging method, wherein the at least one human trained danger tagging method includes integrating multiple annotations of an image or an image sequence by a same person tagging the image or image sequence in multiple experiences, and whereinU.S. Patent Application No.: 16/213,337 Attorney Ref. No.: 5090-0126Page 3levels of danger for multiple objects within images or image sequences are indicated by integrating the at least one human trained danger tagging method on one annotated object”.
The remaining dependent claims 2-7, 9-11, and 13-15 are allowed due to their corresponding dependencies to the independent claims 1, 8, and 12.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674